PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/375,096
Filing Date: 28 Jul 2014
Appellant(s): MSK-Verpackungs-Systeme Gmbh of Germany



__________________
Andrew Wilford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 9/29/2021 have been fully considered but they are unpersuasive. 
In response to Appellant’s argument regarding claim 22 that:
Wells, Hirsch or Reiner or a combination thereof fails to teach a vertically displaceable cover plate, and movable vertically relative to the frame and to the top face of the stack, and sidewalls of the boxes displaceable vertically relative to the cover plate and the shrink frame.
	In furtherance of this argument appellant states: 
“Only Wells has as shown in FIGS. 7 - 11 a cover plate 28, 45. As stated in the rejection, this cover plate 45 is vertically movable, since FIGS. 7 to 10 show in particular that the shrink oven h is vertically movable. Even if this is true, however, in Wells the cover plate 45 is fixed to and forms the top wall of the shrink oven h, thereby in no way anticipating a separate cover plate that is movable relative to the shrink frame or relative to the boxes as explicitly stated in claim 22. Wells does not teach these features specifically recited in claim 22. Instead, the cover plate 28, 45 in Wells is always fixed relative to the vertically movable shrink oven h. A completely separately movable cover plate 28, 45 is not disclosed in Wells and is also not possible. FIG. 7 shows the shrink oven h in the closed operating position. The stop collars 49 rest on the frame F. In FIG. 9, the shrink oven h has moved up relative to the cover plate that is still in the same position as in FIG. 7. The stop collars 49 still rest on the frame F as shown in FIGS. 7 and 9 and described in column 6, lines 9 to 23. Wells explicitly states that the shrink oven h moves relative to the cover plate 45. FIG. 10 shows that the ring stops 49 are a bit higher than in FIGS. 7 and 9. This is due to the fact that with further upward movement of the shrink oven h its upper wall engages the stop rings 53 and the cover plate 45 is entrained upward. Thence the cover plate 45 moves together with the shrink oven h. The same applies to downward movement. This is also described in column 6 of Wells. It should therefore be noted that in Wells the oven is movable with the cover plate. The feature according to which the cover plate can move vertically relative to the shrink frame is not shown or suggested in Wells. Separate mobility of the shrink frame F or the oven h is not possible with the apparatus of Wells. This also applies to the first embodiment (FIG. 1 to 6) in Wells as noted in the office action. According to the rejection, the plate 28 shown for example in FIG. 2 of Wells is a cover plate as claimed here. However, this cover plate 28 cannot move vertically relative to the shrink frame or the shrink oven h. In the first embodiment, the shrink oven h is moveable independently of the plate 28, but the plate 28 does not move without the shrink oven h or cannot be moved without the shrink oven h. FIG. 2 of Wells shows the operating position of the shrink oven h. When the shrink process is finished, the shrink oven h moves upward and the plate 28 moves upward together with the heat conserver D until it is braked by the counterweight 44. This movement is only possible if the shrink oven h also moves upward. If the heat conserver D or the plate 28 reaches the upper end position (FIG. 4), the shrink oven h moves even further up (FIG. 5). Movement of the plate 28 or the heat conserver D, which is completely separate from movement of the shrink frame or the shrink oven h, takes place, but is not provided in this embodiment and also is not possible. Movement of the heat conserver D or the plate 28 is always dependent on movement of the shrink oven h. In this embodiment movement of the cover plate separate from the shrink frame is impossible so that this feature of claim 22 is not anticipated.
The Wells cover plate 28, 45 always moves together with the shrink oven h or the shrink frame and therefore cannot move separately. In addition the cover plate 28 in Wells has nothing resembling the outlet port 8 defined in claim 22 as being in the cover plate. As discussed above, Wells does not have completely separate vertical movability of the cover plate with respect to the shrink frame. Neither is there anything in Wells to suggest forming the plate 28 with an outlet port. Wells alone clearly does not anticipate claim 22, 27, or 29.”

 The examiner asserts that limitations argued are not limitations in the claims, for example the limitation in the claim at question is specifically “a vertically displaceable cover plate above the stack, and movable vertically relative to the frame and to the top face of the stack” and “a pair of vertically displaceable telescoping first and second boxes forming side walls displaceable relative to the cover plate and to the shrink frame”

Wells teaches a movable cover plate 28 and 45, with reference to figure 1, 4-6

    PNG
    media_image2.png
    533
    729
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    574
    749
    media_image3.png
    Greyscale



See figures 7-11 for the movement of cover plate 45 below.

    PNG
    media_image4.png
    576
    744
    media_image4.png
    Greyscale


Appellant admits that “Wells explicitly states that the shrink oven h moves relative to the cover plate 45. FIG. 10 shows that the ring stops 49 are a bit higher than in FIGS. 7 and 9. This is due to the fact that with further upward movement of the shrink oven h its upper wall engages the stop rings 53 and the cover plate 45 is entrained upward. Thence the cover plate 45 moves together with the shrink oven h.”

And further argues “The Wells cover plate 28, 45 always moves together with the shrink oven h or the shrink frame and therefore cannot move separately” however the limitation in question is “a vertically displaceable cover plate above the stack, and movable vertically relative to the frame and to the top face of the stack” both cover plates as shown above are movable relative to the frame, relative to the hood, and relative to the top of the stack to vary vertical height. Which teaches the recited limitation in the claim. 
Appellant further argues that the combination of Hirsch and wells does not teach a cover plate movable relative to the boxes and to the shrink frame and an outlet port in the cover plate, and that a person having ordinary skill in the art would not combine the teachings of Wells and Hirsch because wells relates to static shrinkage and Hirsch relates to dynamic shrinkage
However Wells teaches a cover plate 45 having an outlet port 54 which permits of heat relief Col. 6 lines 43-50. That is movable relative to the frame, hood and stack col.6 lines 9-28, and Hirsch teaches a hood using telescoping walls/boxes.  Further in response to applicant's argument that a person having ordinary skill in the art would not combine the teachings of Wells and Hirsch because wells relate to static shrinkage and Hirsch relates to dynamic shrinkage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further the argument that in Hirsch the annular heater frame 4 is outside and below the nesting boxes is contrary to this invention is unpersuasive because Wells is being modified by adding the telescoping function of the boxes of Hirsch so this is unrelated to the current rejection of the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.